Citation Nr: 0411810	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  02-12 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1970.  He was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO granted service 
connection for PTSD and assigned an initial 50 percent 
evaluation, effective April 28, 2000, the date the RO 
received the veteran's claim for service connection for PTSD.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file reflects that since December 
1999, the veteran has been receiving treatment from R. H., a 
Counseling Readjustment Specialist, at the Vet Center, 3833 
N. Meridian Street, Suite 120, Indianapolis, Indiana.  
Records of such treatment are not contained in the claims 
file.  The Board observes that the duty to assist the veteran 
includes the obligation to obtain ongoing treatment records 
while a claim is pending.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Additionally, a review of a November 2002 private treatment 
report reflects that the veteran was referred to that 
facility by the "Disability Determination Bureau" for a 
mental status examination.  Therefore, the Board is unclear 
as to whether the veteran is in receipt of disability 
benefits from another government agency.  As records in the 
possession of the SSA or a state agency could be supportive 
of the veteran's claim, they should also be obtained.  Id.  

Finally, the veteran has not recently been afforded a VA 
compensation and pension (C&P) examination to assess the 
level of disability for his service-connected PTSD. Thus, a 
new VA examination is therefore required to properly evaluate 
the current disability status.  See Green v. Derwinski, 1 
Vet. App. 21, 124 (1991).



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate the claim on appeal, what 
evidence he is expected to obtain, and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Such notice should include the specific 
records the RO is unable to obtain, the 
efforts that the RO has made to obtain 
those records, and any further action to 
be taken by the RO with respect to the 
claim.  The appellant and his 
representative, if any, must then be 
given an opportunity to respond.   

2.  The RO should take appropriate steps 
to contact the veteran and have him 
prepare a detailed list of all sources 
(VA and non-VA) of examination and 
treatment since February 2000 for his 
service-connected PTSD.  Names and 
addresses of the medical providers, and 
dates of examination and treatment, 
should be listed.  After obtaining any 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain the records not 
already included in the claims file, to 
specifically include all treatment 
reports, dating from December 1999, from 
the Vet. Center, 3833 N. Meridian Street, 
Suite #120, Indianapolis, Indiana 46208.  
If any of these records can not be 
obtained, documentation as to their 
absence must be noted in the claims 
folders and provided to the veteran and 
his representative.   

3.  The RO should contact the veteran and 
request clarification of whether he is in 
receipt of SSA disability benefits, or 
disability benefits from a state agency.  
If so, the RO should obtain a copy of any 
SSA or state agency decision awarding the 
veteran disability benefits and a copy of 
the record upon which the decision was 
based.  If these records can not be 
obtained, documentation as to their 
absence must be noted in the claims file. 

4.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for a 
psychiatric examination in order to 
determine the current severity of the 
veteran's service-connected PTSD.  The 
claims file, including a copy of this 
remand request, must be made available to 
and reviewed by the examiner.  The report 
is to reflect that a review of the claims 
file was made.  A complete rationale for 
all opinions must be provided.  The 
examination report must be typed.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should fully describe the 
veteran's psychiatric symptoms and assign 
a Global Assessment of Functioning (GAF) 
score. 

If any psychiatric disorders other than 
the service-connected PTSD are present, 
the examiner should, to the extent 
possible, distinguish the manifestations 
of the veteran's service-connected PTSD 
from those of any other diagnosed 
disorder.  If the symptomatology cannot 
be distinguished, it should be so stated 
for the record.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the veteran's service-
connected PTSD to include whether it is 
sufficient by itself to render him 
unemployable.  

5.  Thereafter, the RO should thoroughly 
review the claims folder and take all 
other proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination report addresses all 
questions asked.  If it does not, it must 
be returned to the examiner for 
corrective action.

6.  Then, the RO should review and re-
adjudicate the claim.  If any such action 
does not resolve the claim to the 
appellant's satisfaction, the RO should 
issue the appellant a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Consideration should also be given to 
whether any "staged" ratings are 
warranted with respect to the service-
connected PTSD.  Fenderson, supra.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




